Exhibit 10.1

TERMINATION AGREEMENT AND GENERAL RELEASE

RICHARDSON ELECTRONICS, LTD., whose principal office is located at 40W267
Keslinger Road, PO Box 393, LaFox, Illinois 60147-0393 (together with its
subsidiaries, the “Company”), and JOSEPH GRILL of 1115 Pine Ridge Court,
Naperville, IL 60540 (the “Employee”).

WHEREAS, the Employee has been an employee of the Company for a number of years;
and

WHEREAS, the parties agree that Employee is involuntarily terminated effective
as of the close of business on June 1, 2007; and, further, that the payments
provided herein shall be in lieu of any payments under any Company policy
relating to retirement or termination of Employee’s employment and shall be to
resolve and settle all possible claims the Employee may have against or with
respect to the Company;

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1. The Company and the Employee agree that the Employee’s employment with the
Company shall cease and terminate as of the close of business on June 1, 2007
(the “Termination Date”.) Employee hereby resigns all officer and director
positions with the Company and it subsidiaries, effective on the earlier of the
Termination Date or the date specified by the Company as Employee’s resignation
date.

2. Employee shall be entitled to payment of his compensation and benefits,
including bonus, as presently being paid through the Termination Date.
Employee’s bonus plan for fiscal year 2007 is comprised of two components, the
first component, which accounts for one half of Employee’s total bonus
opportunity for the year, is determined by performance to personal goals (herein
referred to as the Personal Component”), the second component, which accounts
for one half of Employee’s total bonus opportunity is determined by the
Company’s earning per share as compared to a goal earnings per share (here
referred to as the “Company Component”). It is agreed that for the year 2007
bonus to be paid to Employee as of the Termination Date the Personal Component
portion shall be computed as if Employee received a 100% performance evaluation
and the Company Component shall be computed in accordance with the plan. On his
termination of employment, Employee shall be entitled to any sums due him under
the Company’s Employee Stock Ownership Plan, 401(k) Profit Sharing Plan,
Employee Stock Purchase Plan, Option Plan, or other benefit plan in which he
participated as an employee, all in accordance with the terms of such plans,
with the understanding that Employee shall have 90 days after the Termination
Date within which to exercise any vested Stock Options. Employee shall continue
to carry out his duties and responsibilities until his Termination Date,
including, but not limited to, assisting in sourcing qualified candidates to
replace Employee, orient any person employed to replace Employee and effectively
transition Employee’s duties and responsibilities to such new employee.

 

1



--------------------------------------------------------------------------------

3. In consideration of Employee’s service with the Company and his other
promises and agreements made in this Agreement and in full settlement of any and
all claims that the Employee may have against the Company, its successors,
assigns, affiliates, or any of its officers, directors, shareholders, employees,
agents or representatives, for compensation or otherwise in connection with his
past employment or termination of his employment, the Company agrees to pay the
Employee’s COBRA premium of $1,341.86 per month for 18 months and to pay
Employee the sum of $10,275.20 on the first day of each month commencing July 1,
2007 and continuing through December 1, 2009 (for avoidance of doubt, 30
payments, first on July 1, 2007 and last on December 1, 2009;) provided,
however, that the Employee’s right to receive and the Company’s obligation to
make such payments shall cease in the event of Employee’s breach of paragraphs
4, 7, 8, 9 or 10 below

4. The payments provided for in paragraph 3 above shall be payable if and when
but not unless, the Employee shall without additional compensation, fee, or
other payment by the Company;

(a) Refrain (independently of and without reference to paragraph 9 hereof),
after the expiration of a period of thirty (30) days from the mailing to him of
written notice by the Secretary of the Company of a direction to do so, from
engaging in the operation or management of a business, whether as owner,
shareholder, partner, officer, employee or otherwise, which then shall be one in
which the Employee could not engage without being in violation of his
obligations not to compete as provided in paragraph 9 hereof;

(b) Refrain (independently of and without reference to paragraph 8 hereof) from
disclosing to unauthorized persons information relative to the business,
properties, products, technology or other assets of the Company or any of its
subsidiaries which he shall have reason to believe is confidential; and

(c) Refrain (independently of and without reference to paragraph 7 hereof) from
otherwise acting or conducting himself in a manner which he shall have reason to
believe is inimical or contrary to the best interests of the Company.

In the event that the Employee shall fail to comply with any provision of this
paragraph 4, the Company’s obligation to make any further payment provided for
in paragraph 3 above shall forthwith terminate and cease.

5. The consideration from the Company set forth above constitutes full
settlement of any and all claims that the Employee may have against the Company,
its successors, assigns, affiliates, or any of its officers, directors,
shareholders, employees, agents or representatives, for compensation or
otherwise in connection with termination of his employment, except for any and
all claims arising out of the performance by the Company of this Agreement.

 

2



--------------------------------------------------------------------------------

6. In further consideration for the promises made by the Company herein, the
Employee, on behalf of himself, his agents, assignees, attorneys, heirs,
executors, and administrators, fully releases the Company, and its successors,
assigns, parents, subsidiaries, divisions, affiliates, officers, directors,
shareholders, employees, agents and representatives, from any and all liability,
claims, demands, actions, causes of action, suits, grievances, debts, sums of
money, controversies, agreements, promises, damages, back and front pay, costs,
expenses, attorneys’ fees, and remedies of any type, by reason of any matter,
act or omission arising out of or in connection with the Employee’s employment
with or termination by the Company, including but not limited to claims, demands
or actions under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Civil
Rights Act of 1986, the Illinois Human Rights Act, any other federal, state or
local statute or regulation regarding employment, discrimination in employment,
or the termination of employment, and the common law of any state relating to
employment contracts, public policy torts, wrongful discharge, or any other
matter, including, without limitation, claims, demands or actions under the
False Claims Act or any qui tam rights, except, however, any and all claims
arising out of the performance by the Company of this Agreement (the “Released
Claims”).

7. Employee agrees that he will at no time engage in conduct which injures,
harms, destroys, corrupts, demeans, defames, libels, slanders, destroys or
diminishes in any way the reputation or goodwill of the Company, its
subsidiaries, or their respective shareholders, directors, officers, employees,
or agents or the products sold by the Company, or its other properties or
assets. Nor will Employee cause any computer bugs to the Company’s computer
system, database or software. Employee agrees to cooperate with and assist the
Company, including, without limit executing requested documents, with respect to
any matters or things that relate to the matters on which he worked or for which
he was responsible, including, without limit, the financial statements and
records of the Company for the period of his employment with the Company.

8. The Employee shall not (except in the proper course of his duties to the
Company) either during the period of his employment with the Company or
thereafter make use of, disseminate or divulge to any person, firm, company,
association or other entity, and shall use his best endeavors to prevent the
use, dissemination, publication or disclosure of, any information, knowledge or
data disclosed to Employee or known by Employee as a consequence of or through
his employment or relationship with the Company or any of its predecessors or
subsidiaries (including information, knowledge or data conceived, originated,
discovered or developed by Employee) not generally known in the business of
manufacturing or distributing electron tubes, closed circuit television
products, semiconductors, or display products, whether patentable or not, about
the Company’s or its predecessors’ or subsidiaries’ businesses, products,
processes and services, including without limitation information relating to
financial matters, manufacturing, purchasing, sales, research, development,
methods, policies, procedures, technology, techniques, processes, know-how,
designs, drawings, specifications, systems, practices, merchandising,

 

3



--------------------------------------------------------------------------------

suppliers or customers, including, without limitation, customer lists,
information or data. It is not intended to limit or restrict Employee’s right to
utilize information, ideas, concepts or structures of a general nature so long
as they are not used in a business competitive with that of the Company. The
failure to mark any of the information confidential or proprietary shall not
affect its status as such under this Agreement.

9. Employee agrees that he will not (except on behalf of or as an agent for the
Company), during the term of employment with Employer and for a period of one
(1) year after the Termination Date, directly or indirectly (whether or not for
compensation or profit):

(a) Engage in any business or enterprise the nature of any part of which is
competitive with any part of that of the Employer (a “Prohibited Business”); or

(b) Participate as an officer, director, creditor, promoter, proprietor,
associate, agent, employee, partner, consultant, sales representative or
otherwise, or promote or assist, financially or otherwise, or directly or
indirectly own any interest in any person or entity involved in any Prohibited
Business; or

(c) Canvas, call upon, solicit, entice, persuade, induce, respond to, or
otherwise deal with, directly or indirectly, any individual or entity which,
during Employee’s term of employment with the Employer, was or is a customer or
supplier, or proposed customer or supplier, of the Employer, for any of the
following purposes:

(a) to purchase (with respect to customers) or to sell (with respect to
suppliers) products of the types or kinds sold by the Employer or which could be
substituted for (including, but not limited to, rebuilt products), or which
serve the same purpose or function as, products sold by the Employer (all of
which products are herein sometimes referred to, jointly and severally, as
“Prohibited Products”), or

(b) to request or advise any such customer or supplier to withdraw, curtail or
cancel its business with the Employer; or

(d) For himself or for or through any other individual or entity call upon,
solicit, entice, persuade, induce or offer any individual who, during Employee’s
term of employment with the Employer, was an employee or sales representative or
distributor of the Employer, employment by, or representation as sales agent or
distributor for, any one other than the Employer, or request or advise any such
employee or sales agent or distributor to cease employment with or
representation of the Employer, and Employee shall not approach, respond to, or
otherwise deal with any such employee or sales representative or distributor of
Employer for any such purpose, or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.

 

4



--------------------------------------------------------------------------------

Each obligation of each subparagraph and provision of this paragraph 9 shall be
independent of any obligation under any other subparagraph or provision hereof
or thereof.

Nothing in this paragraph 9, however, shall prohibit Employee from owning
(directly or indirectly through a parent, spouse, child or other relative or
person living in the same household with Employee or any of the foregoing), as a
passive investment, up to 1% of the issued and outstanding shares of any class
of stock of any publicly traded company.

10. Employee shall remain available to the Company and shall assist in any human
resource issue or respond to questions as he may be requested by Company until
December 1, 2009. Such requested assistance shall take into consideration the
Employee’s health, residence, and personal circumstances.

11. All notes, data, reference materials, memoranda, files and records,
including without limitation computer reports, products lists and information,
process manuals and notes, drawings, and technology manuals and notes, customer
or supplier lists, data or information, in any way relating to any of the
Company’s or its predecessors’ or subsidiaries’ businesses, operations or
products shall belong exclusively to Company, and Employee agrees to turn over
to Company all copies of such materials and all keys, equipment and other
Company property in his possession or control at the request of Company.

12. In the event of a breach or threatened breach by the Employee of the
provisions of paragraphs 7, 8, or 9, the Company shall be entitled to an
injunction restraining the Employee from such breach. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to the Company for such breach or threatened breach. The parties hereto desire
that paragraphs 7, 8, and 9 shall be fully enforceable in accordance with the
terms thereof but if any portion is held unenforceable or void or against public
policy by any court of competent jurisdiction, the remainder shall continue to
be fully enforceable in accordance with its terms or as it may be modified by
such court. The period of restriction specified in paragraphs 7, 8, or 9 shall
abate during the time of any violation thereof and the remaining portion at the
commencement of the violation shall not begin to run until the violation is
cured.

13. Employee’s death shall not terminate the Company’s obligation to pay the
amounts it would otherwise be obligated to pay Employee under paragraph 3. In
the event of Employee’s death prior to payment of all amounts due under
paragraph 3, such amounts thereafter shall be paid to Employee’s estate or, if
Employee has provided Company with written direction prior to his death of an
alternative beneficiary, to the beneficiary so designated by Employee in such
written direction. Such payments shall be made on the dates and to the extent
paragraph 3, as the case may be, would require them to be made to Employee if he
were still alive. In the event the Company, at its expense, purchases reducing
term life insurance for the Employee that would cover the amount of its
obligation to continue payments in the event of Employee’s death as provided
above in this paragraph, then the Company shall not be obligated to continue
payments in the event of Employee’s death and all payments hereunder would cease
upon Employee’s death.

 

5



--------------------------------------------------------------------------------

14. The Employee understands and agrees that the existence and terms of this
Agreement are confidential and shall not be disclosed to any third party (other
than his spouse, attorney or tax preparer or financial consultant, each of whom
shall agree to maintain its confidentiality) without the prior written consent
of the Company, except as may be required by law and in response to a lawful
subpoena in which event Employee shall provide prompt notice to the Company.

15. The existence and execution of this Agreement shall not be considered, and
shall not be admissible in any proceeding, as an admission by the Employee or
the Company, or any of its agents or employees, of any liability, error,
violation or omission.

16. It is agreed that:

 

  (a) This Agreement shall be binding upon the parties hereto, their heirs,
legal representatives, successors and assigns and shall inure to their
respective benefits.

 

  (b) This Agreement shall not be subject to change, modification, or discharge,
in whole or in part, except by written instrument signed by the parties;
provided, however, that if any of the terms, provisions or restrictions of
paragraph 7, 8, or 9 are held to be in any respect unreasonable restrictions
upon Employee, then the court so holding shall reduce the territory to which it
pertains and/or the period of time in which it operates or effect any other
change to the extent necessary to render any of said terms, provisions or
restrictions enforceable.

 

  (c) The failure by the Company to insist upon strict compliance by the
Employee with respect to any of the terms or conditions hereof shall not be
deemed a waiver or relinquishment of any other terms or conditions nor shall any
failure to exercise any right or power hereunder at one or more times be deemed
a waiver or relinquishment of such right or power at any other time or times.

 

  (d) This Agreement shall be governed and construed in accordance with the laws
of the State of Illinois.

 

  (e) All notices required to be given hereunder to the Company shall be
addressed to its principal executive office at 40W267 Keslinger Road, PO Box
393, LaFox, Illinois 60147; attention: Legal Department, by certified or
registered mail. All notices required or to be given hereunder to the Employee
shall be addressed to the Employee at his residence as last reflected on the
records of the Company, by certified or registered mail or courier delivery,
with signature required for delivery. Notice shall be deemed given if delivered
in person to Edward J. Richardson on behalf of the Company or to the Employee,
or if mailed, when deposited in the United States Mail addressed as aforesaid.

 

6



--------------------------------------------------------------------------------

17. The Employee acknowledges that Employee had an adequate opportunity to
review this Agreement and to review it with counsel of his choice, that Employee
fully understands its terms, that Employee was not coerced into signing it, and
that Employee has signed it knowingly and voluntarily. Employee may revoke this
Agreement for a period of seven (7) calendar days following the day he executes
this Agreement. Any revocation within this period must be submitted, in writing,
to General Counsel of Company and state, “I hereby revoke my acceptance of our
Termination Agreement and General Release.” The revocation must be personally
delivered to General Counsel or his designee, or mailed to General Counsel and
postmarked within seven (7) calendar days of execution of this Agreement. This
Agreement shall not become effective or enforceable until five (5) business days
after the revocation period has expired without receipt of such a letter from
Employee dated and signed and, if relevant, postmarked, during the seven
(7) calendar day period after employee dated and signed this Agreement. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in
Illinois, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

18. Notwithstanding any other provision of this Agreement, the Company may
terminate its obligations under paragraph 3 of this Agreement if Employee, at
any time during his employment with the Company, including prior to the date of
this Agreement, (a) engaged in an act or acts (i) of personal dishonesty taken
by the Employee and intended to result in personal enrichment of the Employee,
(ii) that were fraudulent, malpractice or material violations by the Employee of
the Employee’s obligations or duties to the Company, or (iii) a material
violation of law, regulations, rules or standard accounting practices, or
(b) failed to take action that would avoid (i) fraud, malpractice or material
violations of Employee’s obligations or duties to the Company, or (ii) ) a
material violation of law, regulations, rules or standard accounting practices.

19. EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS TERMINATION AGREEMENT AND GENERAL RELEASE AND TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS TERMINATION AGREEMENT AND GENERAL RELEASE.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
TERMINATION AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

7



--------------------------------------------------------------------------------

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE CONSIDERATION IN PARAGRAPH “3” ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, WITHOUT COERCSION, AND AFTER DUE CONSIDERATION,
VOLUNTARILY ENTERS INTO THIS TERMINATION AGREEMENT AND GENERAL RELEASE INTENDING
TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE OR ANY RELEASOR HAS OR MIGHT
HAVE AGAINST RELEASEES.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year written below their respective signatures.

 

EMPLOYEE

    RICHARDSON ELECTRONICS, LTD.

/s/ Joseph Grill

 

    By:   

/s/ Edward J. Richardson,

 

Joseph Grill

       Edward J. Richardson,        Chairman of the Board

Dated: March 5, 2007

       Dated: March 5, 2007

Subscribed and sworn to before me this 5th day

of March, 2007

      

/s/ David J. Gilmartin

 

      

Notary Public

      

 

8